Citation Nr: 0830931	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include an adjustment 
disorder with depressed mood and a bipolar disorder.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 14 to 
September 18, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The Board remanded the case to the RO for further development 
in June 2004.  

In September 2007 the Board issued a decision denying service 
connection for the claimed psychiatric disorder.  The veteran 
thereupon submitted an appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  

The Court issued an Order in July 2008 granting a Joint 
Motion of the Parties to vacate the Board's decision and to 
remand the case back to the Board for further development 
action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for action in 
compliance with the Court's Order.  VA will notify the 
veteran when further action is required on his part.  



REMAND

The Joint Motion of the Parties, as incorporated by the 
Court's Order, held that VA had failed to adequately assist 
the veteran under the provisions of 38 C.F.R. § 3.159(c) 
(2007).  

Specifically, the RO failed to request records from certain 
medical providers identified by the veteran as having records 
relevant to his appeal; i.e., Princeton Community Hospital, 
Clearview Hospital, and the Princeton Vet Center.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37 (2007).  

The Board accordingly has no alternative other than to remand 
the case back to the RO for the required VCAA development.  

Accordingly, the RO should contact Princeton Community 
Hospital and Clearview Hospital, at the addresses provided by 
the veteran on his VA Form 21-526 filed in August 1999, and 
should request all treatment records utilizing the VA Forms 
21-4142 on file.  

The RO should also obtain treatment records from the 
Princeton Vet Center.  The RO must make as many requests as 
necessary to obtain these records.  38 C.F.R. § 3.159(c)(2).  

The Board also notes at this point that the last psychiatric 
examination of record is a VA examination in June 2004 
diagnosing current major affective disorder bipolar in nature 
with psychotic features, substance abuse in partial 
remission, history of attention deficit hyperactivity 
disorder and rule out adult attention deficit disorder.  The 
examiner did not provide an opinion regarding etiology.  

In July 2005 the Board referred the file to VHA for review by 
an expert medical opinion to resolve conflicting opinions of 
etiology and to address the question of aggravation of a 
preexisting psychiatric disorder.  

The reviewer issued an opinion in August 2005, based on 
review of the claims file, that the veteran's short tenure in 
the military had not had any effect on the veteran's 
psychiatric problems in any way.  

Subsequent to the August 2005 opinion, the veteran submitted 
additional evidence including a six-page letter from his 
mother describing the veteran's observable symptoms 
immediately after his return from active service.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

Accordingly, the Board finds that after the additional 
development directed by the Court is accomplished, the 
veteran should be afforded a current VA psychiatric 
examination to determine the current diagnosis and to provide 
an opinion, based on the medical and lay evidence of record, 
as to whether the veteran has innocently acquired psychiatric 
disability that was incurred in or aggravated by military 
service.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and, 
as necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  Whether or not the veteran 
responds, the RO should request the 
veteran's treatment records from 
Princeton Community Hospital, Clearview 
Hospital and the Princeton Vet Center.  

4.  The RO should schedule the veteran 
for psychiatric examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examiner should 
indicate in the report the entire file 
was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
psychiatric history and should also 
address the veteran's assertions 
regarding his psychiatric symptoms.  

The examiner should provide a current 
psychiatric diagnosis and should provide 
an opinion as to whether the veteran has 
current psychiatric disability that is 
shown to have had its clinical onset 
during active service.  

The examiner should provide the rationale 
for his or her opinion.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




